DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Applicants are advised to amend the claim to show the following:
Claim 13. The method according to claim 12, wherein the preset first duration is determined based on a transmission delay between a corresponding parent node and child node.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 – 8, 11, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xhafa et al. (US Pub. No. 2017/0353933).
 	Regarding claim 1, Xhafa discloses a method, comprising: receiving, by a first node, first instruction information, wherein the first instruction information instructs the first node to send a packet after a first moment (see Fig. 5, para. 0008, 0033, configuring an intermediate node to communicate in a subsequent slot of the slot frame, para. 0020, where the intermediate nodes become the parent nodes for the lower-level child nodes 114), and wherein a communications system comprises the first node and a second node, the first node is a parent node and the second node is a child node of the first node, and a packet sent by the child node is forwarded by the parent node (see Fig. 1, Fig. 3, para. 0025, 0027, parent node 130 and child node 140 for receiving and/or transmitting data); and sending, by the first node, a first packet according to the first instruction information (see para. 0008, 0033, configuring an intermediate node to communicate in a subsequent slot of the slot frame). 
	Regarding claim 2, Xhafa discloses wherein sending, by the first node, the first packet according to the first instruction information comprises: sending, by the first node, the first packet after the first moment according to the first instruction information (see para. 0008, 0033, configuring an intermediate node to communicate in a subsequent slot of the slot frame).  

	Regarding claim 7, Xhafa discloses wherein the first instruction information instructs the first node to send a packet after the first moment in a first sending period (see Fig. 2, para. 0025, time slot, para. 0008, 0033, configuring an intermediate node to communicate in a subsequent slot of the slot frame).  
	Regarding claim 8, Xhafa discloses wherein the first instruction information is carried in synchronization clock signaling, and the synchronization clock signaling further comprises indication information of a start moment of the first sending period (see Fig. 2, para. 0006, 0008, 0010, 0025, the intermediate node synchronizer exchanges synchronization data (ex: designated time slot) with the child node synchronizer to enable the at least child one node to be time synchronized to the intermediate node…). 
	Regarding claim 11, Xhafa discloses wherein: the first instruction information comprises information about the first moment; and the method further comprises: determining, by the first node, the first moment based on the information about the first moment (see Fig. 2, para. 0025, the term "time slot" refers to a designated period of time in a communications frame where a given node can receive and/or transmit data, para. 0008, 0033, configuring an intermediate node to communicate in a subsequent slot of the slot frame).  

	Regarding claim 15, Xhafa discloses wherein the first packet is sent by the first node after the first moment according to the first instruction information (see para. 0008, 0033, configuring an intermediate node to communicate in a subsequent slot of the slot frame).
	Regarding claim 16, wherein: the first packet is sent according to the first instruction information by the first node before the first moment when a first parameter meets a preset 
	Regarding claim 17, Xhafa discloses wherein the first instruction information is carried in synchronization clock signaling, and the synchronization clock signaling further comprises indication information of a start moment of a first sending period (see Fig. 2, para. 0006, 0008, 0010, 0025, the intermediate node synchronizer exchanges synchronization data (ex: designated time slot) with the child node synchronizer to enable the at least child one node to be time synchronized to the intermediate node…).
	Regarding claim 20, Xhafa discloses an apparatus, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions (see Fig. 6, para. 0030, machine readable instructions stored in memory and executable in an IC or a processor, 0034 – 0035, node 600 includes a microcontroller 620 and a memory 630 for storing instructions…) for: receiving first instruction information, wherein the first instruction information instructs a first node to send a packet after a first moment (see Fig. 5, para. 0008, 0033, configuring an intermediate node to communicate in a subsequent slot of the slot frame, para. 0020, where the intermediate nodes become the parent nodes for the lower-level child nodes 114), and wherein a communications system comprises the apparatus and a second node, the apparatus is configured to implement the first node, the first node is a parent node and the second node is a child node of the first node, and a packet sent by the child node is forwarded by the parent node (see Fig. 1, Fig. 3, para. 0025, 0027, parent node 130 and child node 140 for receiving and/or transmitting data); and sending a first packet .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xhafa et al. (US Pub. No. 2017/0353933) in view of Colling et al. (US Pub. No. 2010/0226342).
	Xhafa does not disclose the claimed features as recited in claims 9, 10, 18 and 19.
	Regarding claim 9, Colling discloses further comprising: receiving, by the first node, second indication information, wherein the second indication information indicates that the synchronization clock signaling carries the first instruction information (see para. 0093, these synchronization packets contain information regarding…packet transmission time and slot number where neighbor nodes use these synchronization packets to determine if they should slot-align with the sender and, if so, the packet has the information for time synchronization). 

	Regarding claim 18, Colling discloses wherein the program further includes instructions for: sending second indication information, wherein the second indication information indicates that the synchronization clock signaling carries the first instruction information (see para. 0093, these synchronization packets contain information regarding…packet transmission time and slot number where neighbor nodes use these synchronization packets to determine if they should slot-align with the sender and, if so, the packet has the information for time synchronization).
	Regarding claim 19, Colling discloses wherein the second indication information and the synchronization clock signaling are carried in a same message (see para. 0093, these synchronization packets contain information regarding…packet transmission time and slot number).
	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Xhafa, and have the features, as taught by Colling, in order to discover the operating channel in an efficient manner that increases the overall responsiveness of the network and reduces idle listening for improved battery life, as discussed by Colling (para. 0072).
	

Allowable Subject Matter
Claims 3 – 5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


					Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Raghu et al. (US Pub. No. 2016/0174192), in the same field of endeavor as the present invention, disclose scheduler for power efficient time slotted protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473